dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-360-CV





MIKE BISMAR, M.D. 							      APPELLANTS

AND HISHAM BISMAR, M.D.



V.



DOROTHY A. MOREHEAD, VAUGHN R. 		APPELLEES

MOREHEAD AND JAMES P. MOREHEAD, III, 

INDIVIDUALLY AND AS HEIRS AT LAW OF 

GLORIA MOREHEAD, DECEASED



----------

FROM THE 348
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellant Hisham Bismar, M.D.’s Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Hisham Bismar, M.D.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Mike Bismar, M.D.
 v. 
Dorothy A. Morehead, Vaughn R. Morehead and James P. Morehead, III, Individually and as Heirs at Law of Gloria Morehead, Deceased
.”

Appellant Hisham Bismar, M.D. shall bear his costs of appeal, for which let execution issue.



PER CURIAM	





PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  November 21, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.